Citation Nr: 1827012	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-42 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

B. Berry, Counsel






INTRODUCTION

The Veteran served with the Air Force Reserve and Kentucky Air National Guard from March 1969 to February 1972 with active duty from April 1969 to January 1970.  He died in April 2001.  The Appellant is the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran died in April 2001.

2.  The Veteran's death certificate shows that the immediate cause of the Veteran's death was sudden cardiac death and myocardial infarction.    

3.  The Veteran was not service-connected for any disability at the time of his death.  

4.  The evidence indicates that the Veteran's cause of death was not manifested during a period of active military service and it has not otherwise been shown to be related to active military service to include the alleged exposure to an herbicide agent.  

5.  The Veteran was not continuously rated totally disabled for the 10 years immediately preceding death; was not rated totally disabled upon separation from service with a continuous rating of such and death more than five years but less than ten years after separation from service; and was not a former prisoner of war (POW) who died after September 30, 1999 with a continuous total disability rating for a period of not less than one year immediately preceding death. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for DIC pursuant to 38 U.S.C. § 1318 are not met.  38 U.S.C. § 1318 (2012); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The Appellant contends that the Veteran's cause of death, myocardial infarction, was due to exposure to herbicides during active military service.  

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.5(a), 3.312 (2017).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A certificate of death confirms that the Veteran died in April 2001 and lists sudden cardiac death and myocardial infarction as the immediate cause of death.  The Veteran was not service-connected for any disability at the time of his death.  Thus, the Board will consider whether the evidence links the Veteran's active duty service to the cause of his death.

With respect to the Appellant's assertion that the Veteran was exposed to herbicides during active military service and that this exposure to herbicides caused his cardiac condition, the evidence must show the following in order to establish presumptive service connection for a disease associated with exposure to herbicide agents: (1) the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 during active military service, he served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period, or he performed service in the Air Force or Air Force Reserve under circumstances in which he regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is listed under the diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).

In this case, the Veteran's service records show that the Veteran did not serve in the Republic of Vietnam during the required time period during active military service or served in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period.  Although the Veteran served in the U.S. Air Force Reserves as an air craft radio repairman during active military service, the service records do not reflect that he regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Thus, it cannot be presumed that the Veteran was exposed to an herbicide agent during active military service.  

In addition, there is no evidence in the Veteran's service records that he was exposed to an herbicide agent during active military service.  The RO sent a letter requesting that the Appellant provide more information regarding her allegations that the Veteran was exposed to herbicide agents to include a two month timeframe of the exposure; however, she did not provide the requested information and the RO determined that it had insufficient information to request a search of the unit records from the U.S. Army and Joint Service Records Research Center (JSSRC) to verify exposure to Agent Orange.

In light of the foregoing, the cause of the Veteran's death, myocardial infarction, cannot be presumed to be service-connected due to exposure to herbicides.  

Despite concluding that the Veteran was not exposed to herbicides during active military service, the Board has considered whether the Veteran's cause of death (myocardial infarction) is related to service on an alternative basis.  However, there is no indication based on lay or medical evidence that the Veteran's myocardial infarction or other cardiac disorder that may have led to the myocardial infarction manifested during service.  In this regard, the Veteran 's service treatment records reflect that the Veteran did not complain of or receive treatment for a cardiovascular disorder during active military service.  Furthermore, the medical record does not show that the Veteran was diagnosed with a cardiovascular disorder to include myocardial infarction during active military service or within one year of discharge from service.  The first medical evidence that reflects that the Veteran had a cardiac disorder was in the death certificate that documented the immediate cause of death was myocardial infarction.  There is no competent evidence linking the Veteran's cardiac disorder to his military service.

In conclusion, the Board finds that the evidence of record indicates that the cause of the Veteran's death is unrelated to his service to include the alleged exposure to herbicides.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted.

II.  DIC benefits pursuant to 38 U.S.C. § 1318.

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318(b) (2012), 38 C.F.R. § 3.22(a) (2017).

At the time of the Veteran's death in April 2001, he was not in receipt of service connection for any disabilities.  Accordingly, he was not continuously rated totally disabled for the 10 years immediately preceding death, was not rated totally disabled upon separation from service continuously until his death more than five but less than ten years after separation from service, and was not a former POW who died after September 30, 1999 with a disability that was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Thus, there is no legal basis for entitlement to DIC under 38 U.S.C. § 1318.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


